Citation Nr: 0218361	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal 
from a December 1996 RO decision which denied service 
connection for post-traumatic stress disorder (PTSD), 
hearing loss, and a back condition, found that new and 
material evidence had not been submitted to reopen claims 
for service connection for hypertension, costochondritis, 
a nervous condition, and loss of vision, and denied a 
compensable rating for hemorrhoids.

2.  Based on a reopened claim, whether service connection 
for PTSD is warranted.

3.  Entitlement to an increase in a 10 percent rating for 
a left ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from February 1968 to June 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) partly from a September 1998 RO decision which 
found that the veteran had not submitted a timely 
substantive appeal from a December 1996 RO decision which 
denied service connection for PTSD, hearing loss, and a 
back condition, found that new and material evidence had 
not been submitted to reopen claims for service connection 
for hypertension, costochondritis, a nervous condition, 
and loss of vision, and denied a compensable rating for 
hemorrhoids.

A September 2000 RO decision reopened the claim for 
service connection for PTSD, but then denied the merits of 
the claim.  The veteran appeals that decision.  The Board 
agrees with the RO that the claim for service connection 
for PTSD has been reopened with new and material evidence, 
including some medical records which contain a diagnosis 
of PTSD (evidence at the time of the earlier decision did 
not contain a clear diagnosis of the condition).  Thus the 
Board will review the issue of service connection for PTSD 
on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105; Manio 
v. Derwinski, 1 Vet.App. 140 (1991).

The veteran also appeals from a December 2000 RO decision 
which denied an increase in a 10 percent rating for a left 
ankle disability.


FINDINGS OF FACT

1.  A December 1996 RO decision denied service connection 
for PTSD, hearing loss, and a back condition, found that 
new and material evidence had not been submitted to reopen 
claims for service connection for hypertension, 
costochondritis, a nervous condition, and loss of vision, 
and denied a compensable rating for hemorrhoids.  The 
veteran was notified of the December 1996 rating decision 
by letter dated in December 1996.  In February 1997, he 
submitted a notice of disagreement.  In October 1997, the 
RO issued a statement of the case.  The veteran's 
substantive appeal as to the December 1996 RO decision was 
received by the RO in June 1998.

2.  In August 1999, the veteran applied to reopen the 
claim for service connection for PTSD, and that claim has 
been reopened with new and material evidence.  Based on 
all the evidence, the veteran has a current acceptable 
diagnosis of PTSD which is related to combat stressors 
during service.

3.  The veteran's service-connected left ankle disability 
(chronic sprains) is currently manifested by no more than 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed from the 
December 1996 RO decision, and thus the Board has no 
jurisdiction to review the merits of that decision.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991& Supp. 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).

2.  Based on a reopened claim, PTSD was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991& Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

3.  The veteran's left ankle disability is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
February 1968 to June 1969.  He had combat service in 
Vietnam, and his military occupational specialty was 
machine gunner.  Among his decorations are a Purple Heart 
medal with two gold stars (i.e., 3 Purple Hearts) and a 
Combat Action Ribbon.

Service medical records show no complaints or findings of 
a psychiatric disorder. 

On VA examination in September 1969 the diagnosis was 
anxiety reaction.

On VA examination in February 1975 it was noted that there 
was a history of anxiety neurosis, but currently the 
condition seemed to be quite stable and there was no 
evidence of any major psychopathology.

An April 1982 VA psychiatric consultation showed that the 
veteran complained that he was very anxious, and the 
doctor opined that it was likely the veteran had a chronic 
depressive reaction secondary to combat experiences.  
Another VA record dated in April 1982 showed a diagnosis 
of delayed post-traumatic stress syndrome and relatively 
mild signs of chronic PTSD.

In June 1996 the veteran filed a claim for service 
connection for PTSD.

On VA examination in October 1996 there was no psychiatric 
disorder found.

A December 1996 RO decision denied service connection for 
PTSD, hearing loss, and a back condition, found that new 
and material evidence had not been submitted to reopen 
claims for service connection for hypertension, 
costochondritis, a nervous condition, and loss of vision, 
and denied a compensable rating for hemorrhoids.  By 
letter dated in December 1996, the veteran was notified of 
the December 1996 rating decision and his appellate rights 
thereto.  Received from the veteran in February 1997 was 
his notice of disagreement with the issues in the December 
1996 rating decision.  In October 1997 the RO issued a 
statement of the case on the issues.  In a letter dated in 
October 1997, which was sent to the veteran's address of 
record, the RO notified the veteran of the statement of 
the case and that he needed to file a formal appeal in 
order to complete his appeal.  The RO enclosed a VA Form 
9, and advised the veteran that he had to file it within 
60 days of the date of the letter or within the remainder 
of the one year period from the date of the letter 
notifying him of the rating action he appealed.  The 
veteran's substantive appeal (VA Form 9) was received by 
the RO in June 1998.  The veteran requested the status of 
his February 1997 notice of disagreement for which he had 
reportedly received no reply from the RO.  In a September 
1998 letter, the RO advised the veteran that his appeal 
from the December 1996 decision had been canceled because 
his VA Form 9 was not timely filed.  The veteran was also 
told that in the October 1997 he was advised of the 
timeline for filing a substantive appeal (VA Form 9), and 
that he should have submitted the VA Form 9 on or prior to 
December 23, 1997.

In his October 1998 notice of disagreement on the 
timeliness issue, the veteran contended that he never 
received the October 1997 letter and statement of the 
case.

VA treatment records dated in 1997, 1998, and 1999 showed 
diagnoses of PTSD

Received in October 1999 was a psychiatric evaluation in 
which it was noted that the veteran had PTSD stemming from 
his Vietnam war experiences.

On a VA physical therapy assessment dated in January 1999 
range of motion of the left ankle was found to be 0 to 35 
degrees and there was edema of the left ankle lateral 
malleolus. 

On VA psychiatric examination in January 2000, concerning 
possible PTSD, the examiners opined that the veteran 
showed evidence of exaggeration of his behavior in 
relation to his symptoms, which made it difficult to make 
a clear diagnosis.  It was noted that since the only 
psychiatric treatment that the veteran received regularly 
was at the Ponce VA Satellite Clinic, the case was being 
referred back with a deferred diagnosis, so that a copy of 
the veteran's complete medical record could be obtained.  

In a January 2000 hearing at the RO, the veteran claimed 
he did not receive the October 1997 statement of the case 
and the enclosed VA Form 9 from the RO.  He claimed that 
if he had received these documents, he would have filled 
out the Form 9 and sent it right back in.  He also 
indicated that the address listed on the letter sent with 
the October 1997 statement of the case was and still is 
his correct address, but he did not receive the documents 
in October 1997.  He testified that he had received all 
other documents at this address, except for the October 
1997 statement of the case.

On an August 2000 VA examination report, the examiners who 
performed the January 2000 VA psychiatric examination 
indicated that after a thorough review of the evidence, 
they did not find that the symptoms described by the 
veteran were compatible with or fulfilled the diagnostic 
criteria for PTSD.  It was acknowledged that the veteran 
had combat experiences and he described having nightmares 
and recurrent memories of these incidences, but none of 
the other criteria for PTSD was completed.  The final 
diagnosis was depressive disorder.

VA treatment records dated in August and November 2000 
show diagnoses of PTSD.

On VA orthopedic examination in November 2000, the veteran 
complained of severe left ankle pain, loss of flexibility, 
and occasional swelling of the left ankle with lots of 
activity.  He reported that flare-ups were precipitated by 
going up stairs, standing, and walking.  He reported that 
last year he had three to four severe bouts of left ankle 
pain, per month, that functionally impaired him.  As 
treatment he elevated his left leg, applied ice, and took 
medications.  He could walk unassisted, but used a cane to 
prevent falls.  Range of motion of the left ankle was to 
20 degrees on dorsiflexion and to 45 degrees on plantar 
flexion.  There was no pain on range of motion.  There was 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, guarding of movement, or crepitus.  He had a 
normal gait cycle.  There was no ankylosis and no leg 
discrepancy.  The diagnosis was chronic sprain, left 
ankle. 

In an August 2001 letter, from a readjustment counseling 
specialist at the Ponce Vet Center, it was noted that the 
veteran had been receiving counseling services and therapy 
since 1997, and it was noted that he had been diagnosed 
with PTSD by VA.  

In a March 2002 letter, private psychiatrist Fabio H. 
Lugo, M.D., reported he had been treating the veteran for 
five months and after a careful review of the veteran's 
records and examinations, concluded that the veteran had 
PTSD that had a delayed onset.  Dr. Lugo also noted that 
the veteran had combat-related PTSD.

In a VA interim discharge summary it was noted that the 
veteran was hospitalized from June to July 2002 in a PTSD 
program and his primary diagnosis was chronic severe 
Vietnam war-induced PTSD, in relapse.  

II.  Analysis

Through correspondence, the rating decision, the 
statements of the case, and the supplemental statements of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claims.  The Board therefore 
finds that the notice provisions of the law have been 
satisfied.  The record reflects that he underwent VA 
examinations and pertinent medical records have been 
obtained.  Thus, the Board finds that the duty to assist 
has been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Timely Substantive Appeal from December 1996 RO Decision

The Board only has jurisdiction to review RO decisions 
which are timely appealed.  For an appeal to be timely, a 
claimant must file a notice of disagreement within the 
year after the RO sends him notice of the adverse action; 
and to timely perfect an appeal the claimant must submit a 
substantive appeal within 60 days after being sent a 
statement of the case, or within the remainder of the 1-
year period which follows the RO's notice to him of the 
adverse decision, whichever period ends later.  A 
substantive appeal consists of a VA Form 9 or 
correspondence containing the necessary information.  
38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 
20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 (1993).  A 
decision by the RO that an appeal is untimely may itself 
be appealed to the Board.  38 C.F.R. § 20.101.

A December 1996 RO decision denied service connection for 
PTSD, hearing loss, and a back condition, found that new 
and material evidence had not been submitted to reopen 
claims for service connection for hypertension, 
costochondritis, a nervous condition, and loss of vision, 
and denied a compensable rating for hemorrhoids.

The record reflects that the RO notified the veteran of 
the December 1996 rating decision by letter dated in 
December 1996.  This letter was addressed to the veteran 
at his correct address in Penuelas, Puerto Rico, that the 
veteran provided both prior to and after the December 1996 
rating decision.  The applicable regulation provides that 
"notice" means written notice sent to the veteran at his 
latest address of record. 38 C.F.R. § 3.1(q).  Also, there 
is a presumption of administrative regularity that a 
government administrative agency has done what it 
regularly does in the administration of programs.  Mailing 
of notification letters is one such matter.  That 
presumption must be rebutted by evidence, not by mere 
allegation.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Although the veteran claims he did not receive the 
December 1996 notice letter, the law requires only that 
the VA mail a notice, and then presumes the regularity of 
the administrative process in the absence of clear 
evidence to the contrary.  The veteran's mere statement 
that he never received the December 1996 notice letter, 
standing alone, is not the type of clear evidence to the 
contrary which is sufficient to rebut the presumption of 
regularity.  Id.

Thus, the Board concludes that the veteran should have 
filed a substantive appeal by December 1997, which was 
within 60 days that the October 1997 statement of the case 
was mailed to him and within the remainder of the 1-year 
period from the date of mailing of the December 1996 
rating decision.  Since the veteran's substantive appeal 
(VA Form 9) was not received until June 1998, the Board 
finds that the veteran did not file a timely substantive 
appeal pertaining to the December 1996 rating decision.  
Thus the Board has no jurisdiction to review that RO 
decision.  Accordingly, the veteran's claim that he timely 
appealed the December 1996 RO decision must be denied.

Service connection for PTSD

As noted in the introduction of the present Board 
decision, although the RO denied service connection for 
PTSD in a December 1996 decision, in its September 2000 
decision it reopened the claim but then denied the merits 
of the claim.  The Board agrees with the RO that the claim 
for service connection for PTSD has been reopened with new 
and material evidence, including some medical records 
which contain a diagnosis of PTSD (evidence at the time of 
the earlier decision did not contain a clear diagnosis of 
the condition).  Thus the Board has reviewed the issue of 
service connection for PTSD on a de novo basis.  See 38 
U.S.C.A. §§ 5108, 7105; Manio, supra.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A prior version of a regulation provided that service 
connection for PTSD requires medical evidence establishing 
a clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

The evidence shows the veteran had combat service with the 
Marines in Vietnam, and the occurrence of a service 
stressor for PTSD is accepted.  The RO denied the merits 
of the reopened claim for service connection based on a 
finding that there was not an acceptable diagnosis of 
PTSD.  It is true that a VA compensation examination in 
2000 concluded that the veteran does not have a diagnosis 
of PTSD.  However, other recent medical evidence, 
including VA treatment records dated into 2002, include a 
diagnosis of PTSD related to service.  Being mindful of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that there is a current acceptable diagnosis 
of PTSD, and that such diagnosis is shown to be due to 
combat stressors.  All requirement for service connection 
for PTSD are satisfied, and thus this claim is granted.


Increased Rating for a Left Ankle Disability

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

The RO has assigned a 10 percent disability rating for the 
veteran's service-connected left ankle condition.  A 10 
percent rating is warranted for moderate limitation of 
motion of the ankle, and a 20 percent rating is warranted 
for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Dorsiflexion of the ankle to 20 degrees and plantar 
flexion to 45 degrees are considered full.  38 C.F.R. § 
4.71, Plate II.

On a physical therapy assessment in 1999 it was noted that 
he had edema of the left ankle and very slight limitation 
of motion.  On the most recent 2000 VA examination, there 
was normal left ankle range of motion and no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, 
guarding of movement, or crepitus.  The veteran complained 
of pain and that he had flare-ups several times a month.  
However, even when the effects of pain on use or during 
flare-ups is considered, impairment equivalent to no more 
than moderate (10 percent) limitation of left ankle motion 
is shown.  38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. 
App. 202 (1995).  

Thus the Board concludes that the veteran's service-
connected left ankle disability is no more than 10 percent 
disabling.  The preponderance of the evidence is against 
the claim for an increase in a 10 percent rating for a 
left ankle disability.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

The veteran's claim that he timely appealed a December 
1996 RO decision (which denied service connection for 
PTSD, hearing loss, and a back condition, found that new 
and material evidence had not been submitted to reopen 
claims for service connection for hypertension, 
costochondritis, a nervous condition, and loss of vision, 
and denied a compensable rating for hemorrhoids) is denied

Based on a reopened claim, service connection for PTSD is 
granted.

An increased rating for a left ankle disability is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

